          Case 1:19-cv-11985-PBS Document 1 Filed 09/19/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

GRIGOR B. HRISTOZOV and       :
KAROLINA M. HRISTOVA,         :
individually and on behalf of all
                              :
others similarly situated,    :
                              :
       Plaintiffs,            :
                              :
v.                            :                              C.A. No.:
                              :
SEAFOOD SHANTY                :
RESTAURANT MANAGEMENT, :
INC.; FRANK J. PELLEGRINO; :
and DENISE PAGE,              :
                              :
       Defendants.            :
______________________________:

                                    NOTICE OF REMOVAL

       This Court is hereby petitioned that the above-captioned matter, now pending in the

Superior Court of the Commonwealth of Massachusetts in and for the County of Dukes, Civil

Action No.: 1974CV00037, be removed to this Court, with full reservation of all defenses,

pursuant to 28 U.S.C. §§ 1331, 1441 and 1446. In support thereof, it is stated that:

       1. This is a civil action in which the plaintiffs, for themselves and on behalf of a putative

class of similarly situated individuals, have advanced sundry claims, including assertions arising

under federal law, namely, the Fair Labor Standards Act, codified at 29 U.S.C. § 201 et seq. A

copy of the operative state court complaint, with attachments, containing those references to

federal law in: (1) the “Summary” on pages one and two; (2) Paragraph Eight; (3) Paragraph

Thirteen; (4) in the bolden section heading following Paragraph Seventy-Eight; (4) Paragraph

Eighty; (5) Paragraph Eighty-Nine; (6) Paragraphs Ninety through Ninety-Four; (7) Paragraph

Ninety-Nine; (8) Paragraph 102; (9) Count Two on page twenty-one, purporting to advance a
                                                 1
           Case 1:19-cv-11985-PBS Document 1 Filed 09/19/19 Page 2 of 4



Fair Labor Standards Act claim; (10) Count Seven on page twenty-three, purporting to advance a

different Fair Labor Standards Act claim; (11) Paragraphs 178 through 179; (12) Paragraphs 183

through 186; (13) Paragraphs 190 through 191; (14) Paragraph 214; (15) Paragraph 216; (16)

Paragraph 218; (17) Paragraph 220; and, (18) Attachment G to the complaint, is appended hereto

and designated as “Attachment A[.]”

         2. The underlying action therefore may be removed to this Court pursuant to the

provisions of 28 U.S.C. §§ 1331 and 1441 (a) in that the action includes federal claims over

which this Court would have original jurisdiction as a civil action arising under the

“Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Pursuant to 28 U.S.C. §

1367, this Court possesses supplemental jurisdiction over all state law claims contained within

the complaint as the state law claims derive from a common nucleus of operative fact and form

part of the same case or controversy as that presented by the federal claims.

         3. The filing of this notice complies with the thirty day window for removal imposed by

28 U.S.C. § 1446, as service purportedly was made on September 4, 2019. Appended hereto

appended hereto and designated as “Attachment B” is the process for the various defendants filed

by the plaintiff with the Superior Court.

         4. Appended hereto and designated as “Attachment C” is the state Civil Action Cover

Sheet.

         5. Appended hereto and designated as “Attachment D” is the United States District Court

District of Massachusetts Civil Cover Sheet

         6. Appended hereto and designated as “Attachment E” is the United States District Court

Case Category Form.


                                                 2
          Case 1:19-cv-11985-PBS Document 1 Filed 09/19/19 Page 3 of 4



       7. Pursuant to 28 U.S.C. § 1446 (d), written notice of the filing of this Notice of

Removal will be sent promptly to counsel for the plaintiff and filed with the Superior Court.

       8. Pursuant to 28 U.S.C. § 1441 (a), venue in this district is proper because this action

currently is pending in the Dukes County Superior Court, a court sitting within the jurisdiction of

the United States District Court for the District of Massachusetts.

       9. Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment

of the defendants’ rights to assert any defense or affirmative matter.

       WHEREFORE, it is respectfully requested that the above-captioned matter now pending

in Dukes County of the Commonwealth of Massachusetts be removed to this Court.

                                                      THE DEFENDANTS,
                                                      By their attorneys,


                                                      /s/ John M. Collins
                                                      John M. Collins, Esq.
                                                      BBO #: 092580
                                                      Collins & Associates
                                                      572 Lighthouse Road
                                                      Aquinnah, MA 02535- 1380
                                                      508.523.9731
                                                      jackmcopa@aol.com

                                                      /s/ Andrew J. Gambaccini
                                                      Andrew J. Gambaccini
                                                      BBO #: 654690
                                                      Reardon, Joyce & Akerson, P.C
                                                      4 Lancaster Terrace
                                                      Worcester, MA 01609
                                                      508.754.7285
                                                      agambaccini@rja-law.com




                                                 3
          Case 1:19-cv-11985-PBS Document 1 Filed 09/19/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing, filed through the Electronic Case Filing
System, will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and that a paper copy shall be served upon those indicated as non-registered
participants on September 19, 2019.

                                                      /s/ Andrew J. Gambaccini
                                                      Andrew J. Gambaccini




                                                  4
